DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22  has been entered. As requested, applicant’s amendment to the claims filed on 2/7/22, previously non-entered, has been entered. 
Claims 113 and 115 have been canceled. Claims 1-2, 5, 12, 16-17, 22-26, 28, 33, 37-39, 43, 45, 50-57, 100-102, 105-106, 109-110, 112, 114, and 116 are now pending in this application. Of these, claims  24, 37-39, 45, 109-110, and 112 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/21. Claims 1-2, 5, 12, 16-17, 22-23, 25-26, 28, 33, 43, 50-57, 100-102, 105-106, 114 and 116 are currently under examination based on applicant’s elected species of “TBM, EPCR, CD47, and HO1” as the species of four transgenes, and the species “incorporation of two additional transgenes” as the species of “at least one additional genetic modification”. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The rejection of claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, and 100-102 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20, is withdrawn in view of applicant’s amendments to the claims which now recite that the single GGTA1 locus into which the four transgenes are incorporated is a modified GGTA1 locus comprising a selectable marker gene or a landing pad. 

The rejection of claims 51, 102, and 105-106 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal. pone.0011986, pages 1-9, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713 2722.doi:10.1111/ ajt.12918, pages 1-20, as applied to amended claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, and 100-102 above, and further in view of Harris et al. (2014) Xenotransplantation, Vol. 21(6), 496-506, published online July 5, 2014, is withdrawn in view of applicant’s amendments to the claims as discussed above. 

The rejection of claims 113-116 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal. pone.0011986, pages 1-9, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20, as applied to amended claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, and 100-102 above, and further in view of Yu et al. (2003) Mol. Ther., Vol. 7(6), 827-838, is withdrawn over canceled claims 113 and 115 and further withdrawn over claims 114 and 116 in view of applicant’s amendments to the claims.

The rejection of claims 1 and 17 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Kriz et al. (2010) Nat. Commun.1:120 doi:10.1038/ncomms1120, pages 1-6, and Supplemental Material, pages 1-21, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722. doi:10.1111/ajt.12918, pages 1-20, is withdrawn in view of applicant’s amendments to the claims.

Applicant’s amendments to the claims has necessitated the following new grounds of rejection. 

Claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, 100-102, 114, and 116 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9, Yu et al. (2003) Mol. Ther., Vol. 7(6), 827-838, and Quadros et al. (March 10, 2015) FEBS Open Bio, Vol. 5, 191-197.
Ayares et al. discloses multi-transgenic alpha 1,3 galactosyl transferase (GTKO) knock-out pigs and GTKO/hCD46 transgenic pigs whose genome comprises multiple transgenes encoding at least one anticoagulant, at least one immunomodulator/immunosuppressant, at least one cytoprotective transgene, and/or at least one complement inhibitor (Ayares, paragraphs 24-46). Ayares et al. teaches anticoagulants including ECPR and thrombomodulin (TM or TBM), cytoprotective agents including HO-1, immunosuppressants including CD47, and complement inhibitors including CD46 (Ayares et al., paragraphs 38-40, and 106-108). In one embodiment, Ayares et al. teaches a transgenic pig whose genome comprises at least one complement inhibitor, at least one immunosuppressant, and at least two anti-coagulants (Ayares et al., claim 35).  In another embodiment, Ayares discloses pigs whose genome comprises at least four or at least five transgenes all expressed using ubiquitous or tissue specific promoters (paragraphs 89-90, and 123). Ayares et al. also teaches that the anti-coagulants, compliment inhibitors, immunosuppressant and cytoprotective proteins are human proteins (Ayares et al., paragraph 110). Ayares et al. teaches that organs, tissues and cells, particularly pancreatic tissues and cells, from these transgenic pigs can be used in the treatment or prophylaxis of diseases such as diabetes comprising the transplantation of the transgenic tissues or cells to a diabetic host  (Ayares, paragraphs 26-29, 63-64). Ayares further teaches methods of making transgenic pigs which include insertion of the transgenes using homologous recombination or random insertion into a locus in the genome of a germ cell or differentiated pig cell (Ayares et al., paragraphs 204-214). Ayares et al. also teaches that transgene constructs for insertion into the genome can include a reporter or selectable marker gene (Ayares et al., paragraphs 213 and 216).  Ayares et al. teaches somatic cell nuclear transfer techniques to generate a transgenic pig from a genetically modified somatic cells (Ayares, paragraphs 260-273). Ayares also teaches a herd of genetically modified pigs (Ayares et al., paragraph 203). 
In regards to the expression of a specific combination of four transgenes-EPCR, TM(TBM),CD47, and HO-1, and the further expression of two additional transgenes in pigs, it is noted that Ayares et al. provides motivation to select EPCR and TM/TBM as the at least two anti-coagulants by teaching that the prior art has demonstrated that expression of these polypeptides can address the coagulation barrier to xenotransplantation by preventing thrombotic complications (Ayares et al., paragraph 193). Ayares et al. also provide motivation to select CD47 as the immunosuppressant by teaching that expression of human CD47 on porcine cells reduces susceptibility of the cells to phagocytosis by human macrophages and provides an approach to prevent macrophage-mediated xenograft rejection (Ayares et al., paragraph 187). In addition, Ayares et al. provides motivation to select HO-1 as the cytoprotective protein by teaching that HO-1 gene transfer suppresses the rejection of mouse to rat cardiac transplants and protects islet cells from apoptosis after transplantation (Ayares et al., paragraph 197). Ayares et al. also teaches that pigs carrying an HO-1 transgene have been produced (Ayares et al., paragraph 197). Ayares et al. also teaches the benefits for expression of additional transgenes including HLA genes such as HLA-E, CD55, CD46, and CD59. Ayares et al. teaches that transgenic expression of HLA-E in pig organs can substantially alleviate human NK cell mediated rejection of porcine xenografts without the risk of allogeneic responses (Ayares et al., paragraph 189). Ayares et al. teaches that transgenic pigs expressing human CD55, CD46, and CD59 have been made and that expression of these human complement regulatory molecules reduces complement mediated destruction of the pig organ by human complement (Ayares et al., paragraph 151). Thus, based on the teachings of Ayares et al. to make a transgenic pig whose genome comprises at least four or at least five transgenes, encoding at least one human complement inhibitor, at least one human immunosuppressant, and at least two human anti-coagulants, and further includes at least one cytoprotective protein, and the motivation provided by Ayares et al. to select at least EPCR, TM/TBM as the anti-coagulants, HO-1 as the cytoprotective protein, and CD47 as the immunosuppressant, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1 in order to provide pig organs resistant to xenograft rejection with a reasonable expectation of success. Further, based on the teachings and motivation provided by Ayares to insert additional transgenes such as CD55, CD59, and/or HLA-E, it would have been prima facie obvious to the skilled artisan to insert at least two additional transgenes selected from transgenes encoding CD55, CD59, and HLA-E in order to further suppress xenotransplant rejection with a reasonable expectation of success. 
Ayares et al. differs from the instant invention by not teaching to insert the four transgenes at a single locus under the control of two different promoters, or that the single locus is ROSA26. Deng et al. supplements Ayares et al. by teaching genetically modified pigs whose genome comprises 4 transgenes randomly inserted into a single native locus, where the 4 transgenes are inserted using a multicistronic vector comprising a first cistron comprising first CAG promoter, a first transgene, a first 2A element, and a second transgene, and a second cistron comprising a second CAG promoter, a third transgene, a second 2A element, and a fourth transgene, such that a single locus comprises all four transgenes and the pig successfully expresses all four encoded proteins using two promoters (Deng et al., page 3, Figure 1B). Deng et al. teaches that the use of the double promoter multicistronic vector is an improvement over more traditional methods of making multitransgenic pigs since all four gene can be inserted by a single nuclear transfer rather than by more complex and time-consuming breeding programs using multiple single transgenic pigs (Deng et al., page 1). In addition, Deng et al. teaches bicistronic vectors encoding two genes separated by a 2A element have been used to express two genes (Deng et al., page 2). Yu et al. supplements Ayares et al. and Deng et al. by teaching that vectors for the expression of multiple genes can use two different promoters for their expression in mammalian cells, and that the use of two different promoters can avoid DNA recombination between repeated sequences in the same vector (Yu et al., pages 829 and Figure 1). Quadros et al. supplements Ayares et al., Deng et al., and Yu et al. by teaching an improved method of generating transgenic animals. Quadros et al. teaches that the generation of transgenic animals using random integration poses many problems including integration of the transgene into an inactive chromatin region, multiple tandem copy integration which may lead to inactivation of the transgene, and integration of the transgene into an important gene leading to gene disruption (Quadros et al., page 191). Quadros et al. teaches that targeted integration of the transgene overcomes these issues but is labor and time intensive (Quadros et al., pages 191-192). Quadros et al. teaches an improved method for targeted insertion into specific gene or target sequence using a seed animal whose genome comprises a target gene sequence modified to contain a “landing pad”, such as loxP sites and optionally a selectable marker, to facilitate recombinase-mediated cassette exchange (RCME) at the target genomic locus (Quadros et al., page 191). Quadros et al. further teaches that the loxP sites can be inserted into the target gene sequence of a genomic locus commonly used for targeted transgene insertion such as the ROSA26 locus using a CRISPR/Cas system (Quadros et al., pages 191-192, and 195-196). 
Therefore, in view of the teachings and motivation provided by  Ayares et al. to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1, the detailed guidance and motivation provided by Deng et al. for successfully introducing four transgenes in the genome of a pig in a single nuclear transfer step using a multicistronic vector comprising a first cistron comprising first promoter, a first transgene, a first 2A element, and a second transgene, and a second cistron comprising a second promoter, a third transgene, a second 2A element, and a fourth transgene, where all four transgenes are successfully expressed, the teachings of Yu et al. to use two different promoters in a multigene expression vector in order to avoid unwanted recombination, and the teachings of Quadros et al. for an improved method of targeted transgene integration using a seed animal where the target genomic locus for integration, such as the ROSA26 locus, comprises a landing pad for RCME of the transgene expression cassette, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of Ayares et al. for introduction of the EPCR, TM/TBM, CD47, and HO-1 transgenes into a pig genome to include introduction of a multicistronic vector comprising a first cistron comprising two transgenes under transcriptional control of a first promoter and a second cistron comprising two transgene under transcriptional control of a second different promoter into a modified ROSA26 locus comprising a landing pad sequence with a reasonable expectation of success. 
Applicant’s arguments regarding the teachings of Ayares, Deng, Yu et al., and Tena as they applied to previously pending claims and rejections have been fully considered, and -in so far as they apply to the new grounds of rejection necessitated by applicant’s amendment as set forth below -they have not been found persuasive. 
It is first noted that the rejection set forth above does not rely upon the teachings of Tena et al., and therefore applicant’s arguments concerning Tena et al. are not relevant to the instant rejection. Further, applicant’s arguments that Ayares et al., Deng et al., and Yu et al. do not teach all the limitations of the claims as amended, such as the insertion of a multicistronic vector comprising a first cistron comprising two transgenes under transcriptional control of a first promoter and a second cistron comprising two transgene under transcriptional control of a second different promoter into a modified GGTA1 locus comprising a landing pad sequence, is not found persuasive as the rejection relies upon the teachings and motivation provided by Ayares et al., Deng et al., Yu et al., and Quadros et al. First, the claims read on the insertion of the transgenes into a single locus, or single modified locus selected from a group which includes ROSA26. The instant rejection is based on this species, not on GGTA1. Further, Yu et al. has been cited for providing motivation to utilize two different promoters to express transgenes in a multicistronic vector in order to reduce unwanted recombination between the promoter sequences, and Quadros et al. has been cited for providing the teachings and motivation to insert transgenes into a single modified ROSA26 locus, modified to contain a landing pad, in order to simplify and significantly reduce the time necessary to generate a targeted insertion of a transgene into a desired genomic locus. In particular, note that Quadros teaches that random insertion can lead to a number of problems, including inactivation or important endogenous genes, or insertion in a transcriptionally inactive locus. Quadros et al. teaches that the ROSA26 locus is a well known and frequently utilized genomic locus for generating transgenic animals, and that the use of a landing pad allows for simplified and more quicker generation of transgenes inserted into the ROSA26 locus. In regards to Yu et al., while the applicant argues that Yu et al. teaches away from the use of a bicistronic vector because several of the bicistronic vectors that they tested showed low or no detectable expression of the transgene product downstream of the IRES. This argument is not found persuasive because Deng et al. provides detailed guidance for vectors comprising one or more bicistronic expression cassettes which utilized the 2A sequence instead of an IRES to generate two separate proteins from the same mRNA. Deng et al. demonstrated that all four proteins encoded by the genes present in two bicistronic cassettes were successfully expressed. Yu et al. was cited not for the structure or expression level of their IRES based bicistronic vector, but rather for the teachings that in a vector utilizing two different promoters, there is an advantage to using two different promoters to prevent unwanted recombination between the identical sequences of the promoters. the applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, applicant’s arguments concerning the teachings of Ayares et al., Deng et al. and Yu et al. are not found persuasive in overcoming the rejection of record set forth above. 

Claims 51, 102, and 105-106 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal. pone.0011986, pages 1-9, Yu et al. (2003) Mol. Ther., Vol. 7(6), 827-838, and Quadros et al. (2015) PEBS Open Bio, Vol. 5, 191-197, as applied to claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, 100-102, 114, and 116 above, and further in view of Harris et al. (2014) Xenotransplantation, Vol. 21(6), 496-506, published online July 5, 2014.
As discussed in detail above, Ayares et al. in view of Deng et al. Yu et al., and Quadros et al. provides the teachings and motivation to make and use a transgenic pig whose genome comprises a multicistronic expression construct comprising two cistrons, each containing two transgenes, where the four transgenes encode human EPCR, TM/TBM, CD47, and HO-1, and where each cistron is under transcriptional control of a different promoter, which has been inserted into a single modified ROSA26 locus as a source of organs for xenotransplantation with reduced symptoms of xenorejection. Ayares et al., Deng et al., Yu et al., and Quadros et al. differ from the instant invention as claimed by not specifically teaching to transplant pig lung tissue or fragments from the transgenic pigs, and more specifically for the treatment of a lung disease. Harris et al. supplements Ayares et al.,  Deng et al., Yu et al., and Quadros et al. by teaching the xenotransplantation of transgenic pig lungs for the treatment of end-stage lung disease, such as advanced chronic obstructive pulmonary disease (COPD) (Harris et al., pages 1, 3-4, and 12). Harris et al. teaches the xenotransplantation of pig lungs from transgenic pigs with the genotype GTKO.hCD46.hCD55.hEPCR.hTFPI.hCD47 (Harris et al. page 4, Table 1). 
Thus, based on the teachings of Ayares et al. to transplant organs from transgenic pigs to treat disease, and the motivation provided by Harris et al. to transplant multitransgenic pig lungs to treat for lung diseases including advanced chronic obstructive pulmonary disease, it would have been prima facie obvious to the skilled artisan at the time of filing to treat a subject with advanced COPD by transplanting a pig lung from a multitransgenic pig as taught by Ayares et al. in view of Deng et al. Yu et al., and Quadros et al. with a reasonable expectation of success in at least temporarily ameliorating a symptom of lung disease in the subject. 
Applicant’s arguments regarding the teachings of Ayares, Deng, and Yu et al. -in so far as they apply to the new grounds of rejection necessitated by applicant’s amendment as set forth below -have been addressed in detail above and have not been found persuasive. The applicant further argues that Harris et al. does not teach the incorporation of four different transgenes into a ROSA26 or modified GGTA1 locus or the use of two different promoters to express the four transgenes. In response, these limitations were taught by Deng et al., Yu et al. , and Quadros et al. Harris et al. was cited to provide motivation to transplant multitransgenic pig lungs derived from a transgenic pig according to Ayares et al. in view of Deng et al., Yu et al., and Quadros et al. to treat for lung diseases including advanced chronic obstructive pulmonary disease. As such, applicant’s arguments concerning the teachings of Harris et al. are not found persuasive. It is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 1 and 17 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Kriz et al. (2010) Nat. Commun.1:120 doi:10.1038/ncomms1120, pages 1-6, and Supplemental Material, pages 1-21, Yu et al. (2003) Mol. Ther., Vol. 7(6), 827-838, and Quadros et al. (2015) PEBS Open Bio, Vol. 5, 191-197.
Ayares et al. discloses multi-transgenic alpha 1,3 galactosyl transferase (GTKO) knock-out pigs and GTKO/hCD46 transgenic pigs whose genome comprises multiple transgenes encoding at least one anticoagulant, at least one immunomodulator/immunosuppressant, at least one cytoprotective transgene, and/or at least one complement inhibitor (Ayares, paragraphs 24-46). Ayares et al. teaches anticoagulants including ECPR and thrombomodulin (TM or TBM), cytoprotective agents including HO-1, immunosuppressants including CD47, and complement inhibitors including CD46 (Ayares et al., paragraphs 38-40, and 106-108). In one embodiment, Ayares et al. teaches a transgenic pig whose genome comprises at least one complement inhibitor, at least one immunosuppressant, and at least two anti-coagulants (Ayares et al., claim 35).  In another embodiment, Ayares discloses pigs whose genome comprises at least four or at least five transgenes all expressed using ubiquitous or tissue specific promoters (paragraphs 89-90, and 123). Ayares et al. also teaches that the anti-coagulants, compliment inhibitors, immunosuppressant and cytoprotective proteins are human proteins (Ayares et al., paragraph 110). Ayares et al. teaches that organs, tissues and cells, particularly pancreatic tissues and cells, from these transgenic pigs can be used in the treatment or prophylaxis of diseases such as diabetes comprising the transplantation of the transgenic tissues or cells to a diabetic host  (Ayares, paragraphs 26-29, 63-64). Ayares further teaches methods of making transgenic pigs which include insertion of the transgenes using homologous recombination or random insertion into a locus in the genome of a germ cell or differentiated pig cell (Ayares et al., paragraphs 204-214). Ayares et al. also teaches that transgene constructs for insertion into the genome can include a reporter or selectable marker gene (Ayares et al., paragraphs 213 and 216).  Ayares et al. teaches somatic cell nuclear transfer techniques to generate a transgenic pig from a genetically modified somatic cells (Ayares, paragraphs 260-273). Ayares also teaches a herd of genetically modified pigs (Ayares et al., paragraph 203). 
In regards to the expression of a specific combination of four transgenes-EPCR, TM(TBM),CD47, and HO-1 in pigs, it is noted that Ayares et al. provides motivation to select EPCR and TM/TBM as the at least two anti-coagulants by teaching that the prior art has demonstrated that expression of these polypeptides can address the coagulation barrier to xenotransplantation by preventing thrombotic complications (Ayares et al., paragraph 193). Ayares et al. also provide motivation to select CD47 as the immunosuppressant by teaching that expression of human CD47 on porcine cells reduces susceptibility of the cells to phagocytosis by human macrophages and provides an approach to prevent macrophage-mediated xenograft rejection (Ayares et al., paragraph 187). In addition, Ayares et al. provides motivation to select HO-1 as the cytoprotective protein by teaching that HO-1 gene transfer suppresses the rejection of mouse to rat cardiac transplants and protects islet cells from apoptosis after transplantation (Ayares et al., paragraph 197). Ayares et al. also teaches that pigs carrying an HO-1 transgene have been produced (Ayares et al., paragraph 197). Thus, based on the teachings of Ayares et al. to make a transgenic pig whose genome comprises at least four or at least five transgenes, encoding at least one human complement inhibitor, at least one human immunosuppressant, and at least two human anti-coagulants, and further includes at least one cytoprotective protein, and the motivation provided by Ayares et al. to select at least EPCR, TM/TBM as the anti-coagulants, HO-1 as the cytoprotective protein, and CD47 as the immunosuppressant, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1 in order to provide pig organs resistant to xenograft rejection with a reasonable expectation of success. 
Ayares et al. differs from the instant invention by not specifically teaching that the four transgenes are at a single locus, ROSA26, and that the expression of each transgene is controlled by its own promoter, and that at least two of the promoters are different. Kriz et al. supplements Ayares et al. by teaching a multi expression vector comprising multiple expression cassettes each with a promoter and transgene useful for expression of each of the encoded proteins in a single mammalian cell (Kriz et al., pages 2-3 and Supplemental material). Kriz et al. provides an example of a vector comprising 5 different promoter-gene cassettes, where expression of each gene is driven by its own promoter (Kriz et al., Supplemental material, Figure S5). Yu et al. supplements Ayares et al. and Kriz et al. by teaching that vectors for the expression of multiple genes can use different promoters for their expression in mammalian cells, and that the use of different promoters can avoid DNA recombination between repeated sequences in the same vector (Yu et al., pages 829 and Figure 1). Quadros et al. supplements Ayares et al., Kriz et al., and Yu et al. by teaching an improved method of generating transgenic animals. Quadros et al. teaches that the generation of transgenic animals using random integration poses many problems including integration of the transgene into an inactive chromatin region, multiple tandem copy integration which may lead to inactivation of the transgene, and integration of the transgene into an important gene leading to gene disruption (Quadros et al., page 191). Quadros et al. teaches that targeted integration of the transgene overcomes these issues but is labor and time intensive (Quadros et al., pages 191-192). Quadros et al. teaches an improved method for targeted insertion into specific gene or target sequence using a seed animal whose genome comprises a target gene sequence modified to contain a “landing pad”, such as loxP sites and optionally a selectable marker, to facilitate recombinase-mediated cassette exchange (RCME) at the target genomic locus (Quadros et al., page 191). Quadros et al. further teaches that the loxP sites can be inserted into the target gene sequence of a genomic locus commonly used for targeted transgene insertion such as the ROSA26 locus using a CRISPR/Cas system (Quadros et al., pages 191-192, and 195-196). It is noted that Quadros et al. teaches that the landing pad can be inserted into desired genomic sequences other than ROSA26 (Quadros et al., page 196).
Therefore, in view of the teachings and motivation provided by  Ayares et al. to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1, the detailed guidance and motivation provided by Kriz et al. for using a single vector comprising four or more different genes each under operative control of its own promoter to express the 4 or more gene products in mammalian cells, the teachings of Yu et al. to use different promoters in a multigene expression vectors in order to avoid unwanted recombination, and the teachings of Quadros et al. for an improved method of targeted transgene integration using a seed animal where the target genomic locus for integration, such as the ROSA26 locus, comprises a landing pad for RCME of the transgene expression cassette, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of Ayares et al. for introduction of the EPCR, TM/TBM, CD47, and HO-1 transgenes into a pig genome to include introduction of a vector comprising each of the genes operably linked to its own promoter, where at least 2 of the promoter are different, into a modified ROSA26 locus comprising a landing pad sequence with a reasonable expectation of success. 
In so far as applicant’s argument apply to the new grounds of rejection above, they have been considered but have not been found persuasive. Applicant’s arguments concerning the teachings of Ayares et al. and Yu et al. have been addressed above and were not found persuasive. The applicant further argues that Kriz et al. does not teach a polycistronic system and further teaches away from the use of a polycistronic system to express multiple transgenes. In response, claims 1 and 17, as amended, do not recite the limitation that the at least four transgenes are expressed from a polycistronic expression vector. Independent claim 1 recites that the transgenic pig comprises at least four transgenes incorporated and expressed at a single locus under the control of at least 2 different promoters. Claim 17 which depends on claim 1 recites that each of the at least four transgenes is controlled by a dedicated promoter. Claim 17 does not read on a polycistronic expression system. Kriz et al. teaches a transgene comprising four or more genes where each gene is operably linked to its own promoter. This teaching reads directly on the limitations of claim 17. Yu et al. provides the teachings and motivation that at least two of the promoters are different from each other to prevent recombination. Therefore, applicant’s arguments are not persuasive. 

Claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, 100-102, 114, and 116 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9, Yu et al. (2003) Mol. Ther., Vol. 7(6), 827-838, Quadros et al. (2015) PEBS Open Bio, Vol. 5, 191-197, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20.
Note that this rejection has been made to address the species where the single locus is a modified GGTA1 locus containing a landing pad.
Ayares et al. discloses multi-transgenic alpha 1,3 galactosyl transferase (GTKO) knock-out pigs and GTKO/hCD46 transgenic pigs whose genome comprises multiple transgenes encoding at least one anticoagulant, at least one immunomodulator/immunosuppressant, at least one cytoprotective transgene, and/or at least one complement inhibitor (Ayares, paragraphs 24-46). Ayares et al. teaches anticoagulants including ECPR and thrombomodulin (TM or TBM), cytoprotective agents including HO-1, immunosuppressants including CD47, and complement inhibitors including CD46 (Ayares et al., paragraphs 38-40, and 106-108). In one embodiment, Ayares et al. teaches a transgenic pig whose genome comprises at least one complement inhibitor, at least one immunosuppressant, and at least two anti-coagulants (Ayares et al., claim 35).  In another embodiment, Ayares discloses pigs whose genome comprises at least four or at least five transgenes all expressed using ubiquitous or tissue specific promoters (paragraphs 89-90, and 123). Ayares et al. also teaches that the anti-coagulants, compliment inhibitors, immunosuppressant and cytoprotective proteins are human proteins (Ayares et al., paragraph 110). Ayares et al. teaches that organs, tissues and cells, particularly pancreatic tissues and cells, from these transgenic pigs can be used in the treatment or prophylaxis of diseases such as diabetes comprising the transplantation of the transgenic tissues or cells to a diabetic host  (Ayares, paragraphs 26-29, 63-64). Ayares further teaches methods of making transgenic pigs which include insertion of the transgenes using homologous recombination or random insertion into a locus in the genome of a germ cell or differentiated pig cell (Ayares et al., paragraphs 204-214). Ayares et al. also teaches that transgene constructs for insertion into the genome can include a reporter or selectable marker gene (Ayares et al., paragraphs 213 and 216).  Ayares et al. teaches somatic cell nuclear transfer techniques to generate a transgenic pig from a genetically modified somatic cells (Ayares, paragraphs 260-273). Ayares also teaches a herd of genetically modified pigs (Ayares et al., paragraph 203). 
In regards to the expression of a specific combination of four transgenes-EPCR, TM(TBM),CD47, and HO-1, and the further expression of two additional transgenes in pigs, it is noted that Ayares et al. provides motivation to select EPCR and TM/TBM as the at least two anti-coagulants by teaching that the prior art has demonstrated that expression of these polypeptides can address the coagulation barrier to xenotransplantation by preventing thrombotic complications (Ayares et al., paragraph 193). Ayares et al. also provide motivation to select CD47 as the immunosuppressant by teaching that expression of human CD47 on porcine cells reduces susceptibility of the cells to phagocytosis by human macrophages and provides an approach to prevent macrophage-mediated xenograft rejection (Ayares et al., paragraph 187). In addition, Ayares et al. provides motivation to select HO-1 as the cytoprotective protein by teaching that HO-1 gene transfer suppresses the rejection of mouse to rat cardiac transplants and protects islet cells from apoptosis after transplantation (Ayares et al., paragraph 197). Ayares et al. also teaches that pigs carrying an HO-1 transgene have been produced (Ayares et al., paragraph 197). Ayares et al. also teaches the benefits for expression of additional transgenes including HLA genes such as HLA-E, CD55, CD46, and CD59. Ayares et al. teaches that transgenic expression of HLA-E in pig organs can substantially alleviate human NK cell mediated rejection of porcine xenografts without the risk of allogeneic responses (Ayares et al., paragraph 189). Ayares et al. teaches that transgenic pigs expressing human CD55, CD46, and CD59 have been made and that expression of these human complement regulatory molecules reduces complement mediated destruction of the pig organ by human complement (Ayares et al., paragraph 151). Thus, based on the teachings of Ayares et al. to make a transgenic pig whose genome comprises at least four or at least five transgenes, encoding at least one human complement inhibitor, at least one human immunosuppressant, and at least two human anti-coagulants, and further includes at least one cytoprotective protein, and the motivation provided by Ayares et al. to select at least EPCR, TM/TBM as the anti-coagulants, HO-1 as the cytoprotective protein, and CD47 as the immunosuppressant, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1 in order to provide pig organs resistant to xenograft rejection with a reasonable expectation of success. Further, based on the teachings and motivation provided by Ayares to insert additional transgenes such as CD55, CD59, and/or HLA-E, it would have been prima facie obvious to the skilled artisan to insert at least two additional transgenes selected from transgenes encoding CD55, CD59, and HLA-E in order to further suppress xenotransplant rejection with a reasonable expectation of success. 
Ayares et al. differs from the instant invention by not teaching to insert the four transgenes at a single locus under the control of two different promoters, or that the single locus is modified GGTA1 locus comprising a landing pad. Deng et al. supplements Ayares et al. by teaching genetically modified pigs whose genome comprises 4 transgenes randomly inserted into a single native locus, where the 4 transgenes are inserted using a multicistronic vector comprising a first cistron comprising first CAG promoter, a first transgene, a first 2A element, and a second transgene, and a second cistron comprising a second CAG promoter, a third transgene, a second 2A element, and a fourth transgene, such that a single locus comprises all four transgenes and the pig successfully expresses all four encoded proteins using two promoters (Deng et al., page 3, Figure 1B). Deng et al. teaches that the use of the double promoter multicistronic vector is an improvement over more traditional methods of making multitransgenic pigs since all four gene can be inserted by a single nuclear transfer rather than by more complex and time-consuming breeding programs using multiple single transgenic pigs (Deng et al., page 1). In addition, Deng et al. teaches bicistronic vectors encoding two genes separated by a 2A element have been used to express two genes (Deng et al., page 2). Yu et al. supplements Ayares et al. and Deng et al. by teaching that vectors for the expression of multiple genes can use two different promoters for their expression in mammalian cells, and that the use of two different promoters can avoid DNA recombination between repeated sequences in the same vector (Yu et al., pages 829 and Figure 1). Quadros et al. supplements Ayares et al., Deng et al., and Yu et al. by teaching an improved method of generating transgenic animals. Quadros et al. teaches that the generation of transgenic animals using random integration poses many problems including integration of the transgene into an inactive chromatin region, multiple tandem copy integration which may lead to inactivation of the transgene, and integration of the transgene into an important gene leading to gene disruption (Quadros et al., page 191). Quadros et al. teaches that targeted integration of the transgene overcomes these issues but is labor and time intensive (Quadros et al., pages 191-192). Quadros et al. teaches an improved method for targeted insertion into specific gene or target sequence using a seed animal whose genome comprises a target gene sequence modified to contain a “landing pad”, such as loxP sites and optionally a selectable marker, to facilitate recombinase-mediated cassette exchange (RCME) at the target genomic locus (Quadros et al., page 191). Quadros et al. further teaches that the loxP sites can be inserted into the target gene sequence of a genomic locus commonly used for targeted transgene insertion such as the ROSA26 locus using a CRISPR/Cas system (Quadros et al., pages 191-192, and 195-196). It is also noted that Quadros et al. teaches that the landing pad can be inserted into desired genomic sequences other than ROSA26 (Quadros et al., page 196). Tena et al. further supplements Ayares et al., Deng et al., Yu et al. and Quadros et al. by providing motivating to insert a transgene into the pig GGTA1 locus by teaching the insertion of a human CD47 transgene into the Gal (also known as GGTA1) locus of a pig genome and the successful generation of transgenic pigs which express human CD47 and lack alpha-1,3-galactosyltransferase expression (Tena et al., pages 1-3 and Figure 1). 
Therefore, in view of the teachings and motivation provided by  Ayares et al. to make a transgenic GTKO or GTKO/hCD46 pig whose genome has been modified to include at least four transgenes encoding EPCR, TM/TBM, CD47, and HO-1, the detailed guidance and motivation provided by Deng et al. for successfully introducing four transgenes in the genome of a pig in a single nuclear transfer step using a multicistronic vector comprising a first cistron comprising first promoter, a first transgene, a first 2A element, and a second transgene, and a second cistron comprising a second promoter, a third transgene, a second 2A element, and a fourth transgene, where all four transgenes are successfully expressed, the teachings of Yu et al. to use two different promoters in a multigene expression vector in order to avoid unwanted recombination, the teachings of Quadros et al. for an improved method of targeted transgene integration using a seed animal where the target genomic locus for integration comprises a landing pad for RCME of the transgene expression cassette, and the motivation provided by Tena et al. to insert a transgene such as CD47 into the GGTA1 locus of a pig,  it would have been prima facie obvious to the skilled artisan at the time of filing to modify the methods of Ayares et al. for introduction of the EPCR, TM/TBM, CD47, and HO-1 transgenes into a pig genome to include introduction of a multicistronic vector comprising a first cistron comprising two transgenes under transcriptional control of a first promoter and a second cistron comprising two transgene under transcriptional control of a second different promoter into a modified GGTA1 locus comprising a landing pad sequence with a reasonable expectation of success. 
Applicant’s arguments regarding the teachings of Ayares, Deng, Yu et al., and Tena as they applied to previously pending claims and rejections have been fully considered, and -in so far as they apply to the new grounds of rejection necessitated by applicant’s amendment as set forth below -they have not been found persuasive. Applicant’s arguments regarding the teachings of Ayares et al., Deng et al., and Yu et al. have been addressed in detail above and have not been found persuasive. In regards to Tena et al., the applicant argues that Tena et al. does not teach all the limitations of the claims as amended, such as the insertion of a multicistronic vector comprising a first cistron comprising two transgenes under transcriptional control of a first promoter and a second cistron comprising two transgene under transcriptional control of a second different promoter into a modified GGTA1 locus comprising a landing pad sequence, is not found persuasive as the rejection relies upon the teachings and motivation provided by Ayares et al., Deng et al., Yu et al., Quadros et al., and Tena. Yu et al. has been cited for providing motivation to utilize two different promoters to express transgenes in a multicistronic vector such as the one taught by Deng et al. in order to reduce unwanted recombination between the promoter sequences, and Quadros et al. has been cited for providing the teachings and motivation to insert transgenes into a single modified locus, modified to contain a landing pad, in order to simplify and significantly reduce the time necessary to generate a targeted insertion of a transgene into a desired genomic locus. In particular, note that Quadros teaches that random insertion can lead to a number of problems, including inactivation or important endogenous genes, or insertion in a transcriptionally inactive locus. Tena et al. teaches that the GGTA1 locus is a desired locus for introduction of a transgene such as CD47, since inactivation of the endogenous GGTA1 gene is beneficial to the generation of pig organs suitable for transplantation as taught by both Ayares et al. and Tena et al. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference or vice versa; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633